PER CURIAM.
Alfonso Pleas (Pleas) seeks review of an order of the circuit court dismissing in part and denying in part his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Pleas raises six claims based on ineffective assistance of counsel. We find merit only in the claim that his defense counsel conceded his guilt during closing arguments to the jury without his approval or consent. The Florida Supreme Court, in Harvey v. Dugger, 656 So.2d 1253 (Fla.1995), held that remand for an evidentia-ry hearing was required in this circumstance, where it was not clear from the record whether the defendant had been informed of counsel’s plan to concede guilt. Id. at 1256. Accordingly, we reverse and remand for an evidentiary hearing on this single issue, or, in the alternative, for attachment of portions of the record that conclusively refute Pleas’ claim. In all other respects, the order of the trial court is affirmed.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.